DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election filed May 18, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group II, claims 60-64, drawn to a method for producing a composition comprising engineered T cells.
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

2.	Claims 55-69 are pending in the application.  Claims 55-59 and 65-69 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.

3.	Claims 60-64 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statement filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Specification
5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Examples of such an improperly demarcated trademarks appearing in the specification are VarScan™ and Ficoll-Paque™; see, e.g., page 36, lines 5 and 25, and page 39, line 9 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claim 61 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
Claim 61 is a claim that was added by the amendment filed September 11, 2019.
Claim 61, which depends from claim 60, recites, “wherein the engineered T cell is expanded by ex vivo culture with IL-2, anti-CD3 and/or CD28 antibodies, irradiated antigen-presenting cells (APCs), artificial antigen presenting cells (aAPCs) or autologous peripheral blood mononuclear cells (PBMCs).”
At page 7 of the amendment filed September 11, 2019 Applicant has remarked that none of the newly added claims introduce new matter and that the language of the claims (including claim 61) finds support in the specification as originally filed.  In particular Applicant has remarked that claim 61 is supported by the disclosure at page 22, lines 1-3 of the specification.
The disclosure to which Applicant has referred begins in line 36 at page 21 and reads as follows:

Expansion of [neo-antigen specific (NES)] T cells may be performed using methods which are known in the art.  For example, NES T cells may be expanded by ex vivo culture in conditions which are known to provide mitogenic stimuli for T cells.  By way of example, the NES T cells may be cultured with cytokines such as IL-2 or with mitogenic antibodies such as anti-CD3 and/or CD28 [emphasis added]”.

The specification, as originally filed, does not describe the claimed invention in which the engineered T cell is expanded by ex vivo culture with IL-2, anti-CD3 and/or CD28 antibodies; rather the specification describes the claimed invention as comprising the step of expanding the engineered T cell in culture in the presence of a cytokine such as IL-2 or in the presence of mitogenic antibodies such as anti-CD3 antibodies and/or anti-CD28 antibodies.  Accordingly it is submitted that the amendment adding claim 61 has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a). 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 60-64 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blankenstein et al. (Curr. Opin. Immunol. 2015 Apr; 33: 112-9; electronically published February 27, 2015). 
	Blankenstein et al. teaches a method for producing a composition comprising an expanded population of genetically engineered T cells expressing recombinant T cell receptors (TCRs) specific for an ancestral tumor-specific neoantigen, which is an antigen expressed by virtually every tumor cell (but not by normal cells) and which is encoded by an ancestral or background somatic mutation; see entire document (e.g., page 112; Figure 1 at page 113; page 114; and Figure 2 at page 116).  Blankenstein et al. teaches the method comprises identifying an ancestral or background mutation in a sample isolated from a tumor in a subject; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises determining if the mutation is present in essentially all tumor cells; see, e.g., page 114 and Figure 2 at page 116.  Blankenstein et al. teaches the method comprises determining the identity of the neoantigen encoded by a gene found to bear an ancestral or background somatic mutation; see, e.g., page 114.  Blankenstein et al. teaches the method comprises determining identifying neoantigen-specific T cells from a sample isolated from a subject as being T cells capable of recognizing neoantigens (neoepitopes); see, e.g., Figure 2 at page 116.1  Blankenstein et al. teaches the method comprises isolated a gene encoding the TCR (or a portion thereof) from neoantigen-specific T cells; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises constructing transducible viral expression vectors encoding neoantigen-specific TCRs and transducing the vectors into autologous T cells to provide a population of neoantigen-specific T cells; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises in vitro expansion of the population of neoantigen-specific T cells in the presence of irradiated PBMCs, IL-2, and anti-CD3 antibody; see, e.g., page 115.2  Blankenstein et al. teaches the T cells are isolated from either tumor-infiltrating lymphocytes (TILs) or the peripheral blood lymphocytes (PBLs); see, e.g., page 115.  In citing Dössinger et al. (PLoS One. 2013 Apr 26; 8 (4): e61384), Blankenstein et al. teaches pMHC tetramers comprising the neoepitopes (HLA-binding peptides derived from the neoantigens) can be used to facilitate enrichment of neoantigen-specific T cells; see, e.g., page 115.
	Absent a showing of any difference, the method disclosed by Blankenstein et al. anticipates the claimed invention, but if, arguendo, it does not, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the claimed invention as suggested by the prior art’s disclosure.   

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 60-62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (Nature Med. 2013 May 5; 19: 747-52), U.S. Patent Application Publication No. 2015/0125477-A1, and Slingluff et al. (Cancer Immunol. Immunother. 2000 Mar; 48 (12): 661-72).
Robbins et al. teaches mining exomic sequencing data to identify mutated antigens recognized by adoptively transferred tumor-reactive T cells; see entire document (e.g., the abstract).  Moreover, Robbins et al. describes their development of a new screening method to identify mutated candidate epitopes that involves whole-exome sequencing of tumor and matched normal cell DNA to identify nonsynonymous3 somatic mutations and teaches that mutated antigens identified using this approach can be used to carry out in vitro sensitization of cells from patient peripheral blood that can be further expanded in vitro for use in patient adoptive transfer protocols; see, e.g., the abstract.  Robbins et al. teaches identifying neoantigens by identifying mutated antigens in patient tumors by sequencing DNA from the tumors and comparing the determined DNA sequences to the DNA sequences of non-tumor cells; see, e.g., the section entitled “Methods”.  Robbins et al. teaches identifying, synthesizing, and evaluating a plurality of mutated 9- or 10-mer peptides predicted to bind with high affinity to individual HLA molecules for use in expanding populations of antigen-specific T infiltrating lymphocytes to be transferred to the cancer patients in order to treat the cancer; see, e.g., the abstract and the section entitled “Methods”.  Robbins et al. teaches the T cells were expanded as described previously and cites Topalian et al. (J. Immunol. Methods. 1987 Aug 24; 102 (1): 127-41) as describing the methods used; see, e.g., the section entitled “Methods”.  Robbins et al. discloses that different melanomas were found to have relatively large pluralities of nonsynonymous single-nucleotide and dinucleotide substitutions; see, e.g., page 753.  For example, the “2098 mel” melanoma cell line was found to bear 264 different nonsynonymous mutations (page 753) and Robbins et al. discloses that they synthesized the top 55 mutated candidate nonamer and decamer peptides identified from 2098 mel cells that were predicted to bind with high affinity to HLA-A*0201 and evaluated them for their ability to sensitize the HLA-A*0201–positive cell line T2 for recognition by autologous TILs (see, e.g., page 747).  Robbins et al. teaches their results indicated that four peptides reproducibly stimulated the release of amounts of interferon- from TIL 2098 that were comparable to those released after stimulation by autologous tumor cells (see, e.g., page 747).  Robbins et al. teaches only a relatively small portion of T cells present in bulk TIL populations from individuals with melanoma recognize neoantigens (page 751), which emphasizes the importance of selectively expanding antigen-specific TILs for use in immunotherapy.
	U.S. Patent Application Publication No. 2015/0125477-A1 (Kutruff-Coqui et al.) teaches treating cancer patients using a population of antigen-specific CD8+ cytotoxic T cells produced by selectively expanding tumor infiltrating lymphocytes in the presence of antigen presenting cells or artificial APC loaded or pulsed with peptide derived from antigens expressed by the cancer cells in the patients; see entire document (e.g., paragraphs [0080], [0081], and [0340] and claims 1-7).  Kuttruff-Coqui et al. teaches the antigen presenting cells is a dendritic cell (see, e.g., paragraph [0296]).  Kuttruff-Coqui et al. teaches the T cells are cultured in the presence of IL-2 or anti-CD3 and/or anti-CD28 antibodies (see, e.g., Example 3 and claim 6).  Kuttruff-Coqui et al. teaches the peptides may be derived from one or more different antigens and that since not all individual tumors express the same pattern of antigens a combination of several tumor-associated peptides can be used advantageously to ensure that every single tumor bears at least some of the targeted antigens  (see, e.g., paragraph [0278] and [0307]).  Kuttruff-Coqui et al. teaches the response to restimulation is measured by cytokine production (see, e.g., Example 3). Kuttruff-Coqui et al. teaches suitably tumor-associated peptides may be identified by, for example, whole genome sequencing and comparison of the sequence data from a tumor and from the corresponding normal tissue; and for example, for discovery of non-synonymous mutations in the protein-coding regions of genes,4 genomic DNA and RNA can be extracted from tumor tissues and normal non-mutated genomic germline DNA can be extracted from peripheral blood mononuclear cells (PBMCs), and both can be sequenced and compared (see, e.g., paragraph [0696]).    
Slingluff et al. (Cancer Immunol. Immunother. 2000 Mar; 48 (12): 661-72) reports loss of expression of antigens (e.g., tyrosinase, gp-100, Trp-1, and MART-1) by melanomas permits the tumors to escape immune surveillance; see entire document (e.g., abstract).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have produced a composition comprising engineered T cells for use in treating cancer or more particularly non-small cell lung cancer or melanoma in a human patient by administering to the patient the composition comprising an effective number of T cells recognizing an identified neoantigen expressed by most if not all tumor cells after expansion of tumor infiltrating lymphocytes in the presence of antigen presenting cells loaded or pulsed with peptides known or predicted to bind to the HLA molecules expressed by the patient and having amino acid sequences corresponding to a fragment of the neoantigen bearing a mutation that differentiates it from its native (non-mutated) cognate.  In order to do so, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have identified the neoantigen as in accordance with the teachings of the prior art by determining the presence of mutations in a sample acquired from the tumor of a patient.  Moreover it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have done so by selecting a mutated 9- or 10-mer peptide predicted to bind with high affinity to a patient’s HLA molecule by a process comprising sequencing the DNA isolated from a tumor cell that encodes an antigen and comparing the determined sequences to that of DNA encoding the native (non-mutated) cognate of the antigen.  To be clear, if a tumor is comprised of a substantial portion of cells that do not express the neoantigen, it would be have been appreciated that only the cells expressing the neoantigen are targeted by the expanded T cells and that any cells not expressing the neoantigen might escape.  Accordingly it would have been seen as advantageous to select a neoantigen that is expressed by essentially all of the patient’s tumor cells as opposed to a neoantigen that is expressed by only some of the tumor cells.  Even then it would have been recognized that it would be advantageous to expand a population of T cells that recognize more than one neoantigen so as to increase the likelihood of success in treating the disease by preventing the immunological escape of any tumor cells that may down-regulate the expression of a particular neoantigen.  Furthermore it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have selectively expanded tumor infiltrating lymphocytes that recognize the mutated peptide or fragment of the neoantigen by co-culturing the cells in the presence of antigen-presenting cells loaded or pulsed with the peptide, cytokines such as IL-2, and co-stimulatory molecules such as anti-CD3 antibodies and/or anti-CD28 antibodies.

14.	Claims 60 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (Nature Med. 2013 May 5; 19: 747-52), U.S. Patent Application Publication No. 2015/0125477-A1, and Slingluff et al. (Cancer Immunol. Immunother. 2000 Mar; 48 (12): 661-72), as applied to claims 60-62 and 64 above, and further in view of Blankenstein et al. (Curr. Opin. Immunol. 2015 Apr; 33: 112-9; electronically published February 27, 2015).
 	Robbins et al., U.S. Patent Application Publication No. 2015/0125477-A1, and Slingluff et al. teach that which is set forth in above rejection of claims 60-62 and 64 but do not expressly teach the use of an MHC multimer comprising a neo-epitope to identify, select, or activate neoantigen-specific T cells. 
	Blankenstein et al. teaches that which is set forth in the above rejection of 60-64 under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103.  As noted, Blankenstein et al. teaches pMHC tetramers comprising the neoepitopes (HLA-binding peptides derived from the neoantigens) can be used to facilitate enrichment of neoantigen-specific T cells; see, e.g., page 115.
	It would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have used pMHC tetramers comprising the neoepitopes (HLA-binding peptides derived from the neoantigens) to facilitate enrichment of neoantigen-specific T cells.  It follows that one ordinarily skilled in the art, as of the effective filing date of the claimed invention, would have been motivated to do so in order to enrich the neoantigen-specific T cells.

15.	Claims 60-62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0339090-A1 and U.S. Patent Application Publication No. 2020/0316183-A1.
	U.S. Patent Application Publication No. 2016/0339090-A1 (Hacohen et al.) teaches a method of treating non-small cell lung cancer or melanoma in a human patient comprising identifying a neoantigen or an antigen that bears a unique structure due to a mutation, which is expressed by the cancer cells in the patient; see entire document (e.g., Figure 1; and paragraphs [0096] and [0555]).  Hacohen et al. teaches the neoantigen encoded by a mutated gene is identified by sequencing DNA isolated from the cancer cells and comparing the determined DNA sequences to the DNA sequences of the corresponding genes present in non-cancer cells of the patient; see, e.g., Figure 2 and paragraphs [00104]-[0109].  Hachohen et al. teaches the response of autologous T cells to human melanoma has been shown to be dominated by T cells that recognizing mutated neoantigens (see, e.g., paragraph [0425]).  Hachohen et al. teaches CD8+ cytotoxic T cells recognize cancer cells expressing the neoantigen and act to selectively kill those cells (see, e.g., paragraph [0097]).  Hachohen et al. teaches that the neoantigen is a valuable target since unlike a native (non-mutated) protein it is not subject to immune-dampening effects of self-tolerance (see, e.g., paragraph [0582]).  Hacohen et al. teaches the method comprises estimating the clonality of tumors in the patient to determine the fraction of the tumor cells expressing the neoantigen; see, e.g., paragraphs [0485] and [0486].  Hacohen et al. teaches the method comprises selectively expanding T cells that target the neoantigen by providing a peptide of a length ranging from about 5 amino acids to about 50 amino acids (see, e.g., paragraphs [0013]), which has an amino acid sequence that is altered by a mutation such that it differs from the amino acid sequence of the corresponding peptide fragment of the cognate native (non-mutated) antigen (see, e.g., paragraph [0096], [0104], [0112], and [0370], [[0602]).  Hacohen et al. teaches targeting a plurality of neoantigens prevents immunological escape by any cancer cells that do not express a single neoantigen, if only were to be chosen, or by down-modulation of any one of a plurality of neoantigens in particular (see, e.g., paragraph [0110]).   
	U.S. Patent Application Publication No. 2020/0316183-A1 (Weinschenk et al.) teaches treating cancer patients using a population of antigen-specific CD8+ cytotoxic T cells produced by expanding tumor infiltrating lymphocytes in the presence of antigen presenting cells or artificial APC loaded or pulsed with peptide derived from antigens expressed by the cancer cells in the patients; see entire document (e.g., paragraphs [0080], [0081], and [0340] and claims 1-7).  Weinschenk et al. teaches the antigen presenting cells is a dendritic cell (see, e.g., paragraph [0296]).  Weinschenk et al. teaches the T cells are cultured in the presence of IL-2 or anti-CD3 and/or anti-CD28 antibodies (see, e.g., Example 3 and claim 6).  Weinschenk et al. teaches the peptides may be derived from one or more different antigens and that since not all individual tumors express the same pattern of antigens a combination of several tumor-associated peptides can be used advantageously to ensure that every single tumor bears at least some of the targeted antigens  (see, e.g., paragraph [0278] and [0307]).  Weinschenk et al. teaches the response to restimulation is measured by cytokine production (see, e.g., Example 3).  Weinschenk et al. teaches suitably tumor-associated peptides may be identified by, for example, whole genome sequencing and comparison of the sequence data from a tumor and from the corresponding normal tissue; and for example, for discovery of non-synonymous mutations in the protein-coding regions of genes5, genomic DNA and RNA can be extracted from tumor tissues and normal non-mutated genomic germline DNA can be extracted from peripheral blood mononuclear cells (PBMCs), and both can be sequenced and compared (see, e.g., paragraph [0411]).      
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have produced a composition comprising engineered T cells for use in treating cancer in a human patient by administering to the patient the composition comprising an effective number of T cells recognizing an identified neoantigen expressed by most if not all tumor cells after expansion of tumor infiltrating lymphocytes in the presence of antigen presenting cells loaded or pulsed with peptides known or predicted to bind to the HLA molecules expressed by the patient and having amino acid sequences corresponding to a fragment of the neoantigen bearing a mutation that differentiates it from its native (non-mutated) cognate.  In order to do so, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have identified the neoantigen as in accordance with the teachings of the prior art by determining the presence of mutations in a sample acquired from the tumor of a patient.  Moreover it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have done so by selecting a mutated 9- or 10-mer peptide predicted to bind with high affinity to a patient’s HLA molecule by a process comprising sequencing the DNA isolated from a tumor cell that encodes an antigen and comparing the determined sequences to that of DNA encoding the native (non-mutated) cognate of the antigen.  To be clear, if a tumor is comprised of a substantial portion of cells that do not express the neoantigen, it would be have been appreciated that only the cells expressing the neoantigen are targeted by the expanded T cells and that any cells not expressing the neoantigen might escape.  Accordingly it would have been seen as advantageous to select a neoantigen that is expressed by essentially all of the patient’s tumor cells as opposed to a neoantigen that is expressed by only some of the tumor cells.  Even then it would have been recognized that it would be advantageous to expand a population of T cells that recognize more than one neoantigen so as to increase the likelihood of success in treating the disease by preventing the immunological escape of any tumor cells that may down-regulate the expression of a particular neoantigen.  Furthermore it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the invention to have selectively expanded tumor infiltrating lymphocytes that recognize the mutated peptide or fragment of the neoantigen by co-culturing the cells in the presence of antigen-presenting cells loaded or pulsed with the peptide, cytokines such as IL-2, and co-stimulatory molecules such as anti-CD3 antibodies and/or anti-CD28 antibodies.

16.	Claims 60-62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Science. 2015 Apr 3; 348 (6230): 62-8) and Lohr et al. (Cancer Cell. 2014 Jan 13; 25 (1): 91-101; author manuscript; pp. 1-22).
	Rosenberg et al. teaches the general schema for using adoptive cell transfer (ACT) of naturally occurring autologous tumor-infiltrating lymphocytes (TILs) to treat a tumor (e.g., a melanoma) in a human subject; see entire document (e.g., the abstract; and Figure 1).  Rosenberg et al. teaches ACT using isolated autologous TILs6 after ex vivo selection and expansion by culturing the cells in the presence of IL-2 is effective immunotherapy for patients with cancer (see, e.g., page 63).  Rosenberg et al. provides “a blueprint” for the treatment of patients with T cells recognizing tumor-specific neoantigens (see, e.g., Figure 3), which according to Rosenberg et al. are the more viable targets for immunotherapy.7  Rosenberg et al. teaches experience indicates that the relatively new approaches that use whole-exomic sequencing of tumor-normal pairs in patients with cancer have consistently identified non-synonymous somatic mutations in tumor cells, which are recognized as foreign by autologous TILs, which have mediated durable, complete cancer regression (see, e.g., page 65).  So powerful are these approaches that Rosenberg et al. discloses that it has proven possible to identify actionable neoantigens in poorly immunogenic tumors bearing only a low number of mutations;  as an example Rosenberg et al. refers to a study that showed that while bulk autologous TILs isolated from a cancer patient provided no objective clinical response, administration of TILs that were highly enriched for particular neoantigen-specific TILs mediated a dramatic regression of liver and lung metastases ongoing beyond 1 year (page 66).  Rosenberg et al. teaches the process involves determining the sequences of exomic DNA from tumor cells and normal cells from the same patient, which are compared to identify tumor-specific mutations, and that knowledge of these mutations can then be used to synthesize peptides incorporating these mutations and comprising amino acid sequences that may be determined or predicted to bind to the patient’s HLA (MHC) molecules (see, e.g., page 65).  Rosenberg et al. teaches the mutations in the peptides are flanked by 10-12 amino acids of the antigen’s normal amino acid sequence, so as to have amino acid sequences of 21-25 amino acids, and that these peptides may be used to prime antigen-presenting cells to activate antigen-specific T cells in a conventional manner, or alternatively, using a method that eliminates the need for predicted peptide binding to MHC and enables the screening of all candidate peptides on all MHC loci in a single test, minigenes, rather than polypeptides, are constructed that encode each mutated amino acid flanked by 10 to 12 amino acids, which are then strung together to form constructs of 6-20 tandem minigenes, which are subsequently cloned into an expression plasmid and in vitro transcribed to RNA, which is electroporated into the patient’s autologous APCs (page 65). These APCs, as Rosenberg et al. teaches, present all mutated peptides capable of being processed and binding to any of the patient’s HLA class I or class II molecules; and then culture of the patient’s TILs with these APCs can identify the tandem minigene, as well as the individual minigene, responsible for tumor recognition (page 65).  Rosenberg et al. teaches targeted mutations may be driver mutations,8 which are essential for the malignant phenotype of the cell, or alternatively, the TILs may be reactive against multiple immunogenic passenger mutations, which would decrease the likelihood that the loss of any individual antigen would subvert the clinical antitumor response by permitting or propelling the outgrowth of tumor cells that have lost the antigen (see, e.g., page 66), but also comments that experience suggests that given their curative potential, it seems likely that TILs are able to recognize antigens expressed by not only by very early tumor cells bearing the phenotype of early progenitors, but also the cancer stem cell (page 66).  Rosenberg et al. teaches that an analysis of TILs from 21 melanoma patients that responded to ACT identified 45 neoantigens, but revealed that every one of these was unique to the patient’s tumor cells (page 65), suggesting that neoantigens, which are unique to the patient’s tumor cells, are far better targets than non-mutated self-antigens.  To be clear this is because the former are “cancer-cell specific” (i.e., expressed only by the tumor cells), whereas the latter are not; and as Rosenberg et al. teaches, “[the] concept that cancer regressions after immunotherapy are the result of targeting [tumor-specific] mutations explains why patients can experience tumor regression without auto-immune sequelae” (page 65), which again suggests that despite any possible undesirable effects, ACT using autologous neoantigen-specific TILs expanded ex vivo can be used advantageously over other methods using, in particular, bulk or non-mutated self-antigen-specific TILs.  Rosenberg et al. suggests the inclusion of CD8+ and CD4+ T cells in the in the infusions used to treat cancer patients because the former are cytotoxic and the latter can promote long-lived antitumor immunity (see, e.g., page 67). 
	Lohr et al. describes a study in which the investigators undertook a massively parallel sequencing of paired tumor/normal samples from a large number of cancer patients and identified significantly mutated genes and copy number alterations, and discovered putative tumor suppressor genes by determining homozygous deletions and loss-of-heterozygosity; see entire document (e.g., the abstract).  Lohr et al. discloses that recent studies have documented the existence of clonal heterogeneity in solid tumors and leukemia and demonstrated how the acquisition of genetic alterations over time leads to clonal evolution (see, e.g., page 2).  Lohr et al. teaches it was of interest to determine if certain types of mutations (e.g., driver mutations) tended to be clonal (consistent with early events), whereas others might tend to be subclonal (consistent with later events) (page 6).  Lohr et al. however discloses that this was not found to be the case since mutations in most genes were found to be clonal in some patients and subclonal in others (page 6), which Lohr et al. suggests the mutations can act as initiators of carcinogenesis and also as potentiators (page 9).  Lohr et al. discloses that it was found that, in general, significantly recurrent mutations were more often clonal in previously treated compared to untreated patients, which suggests that treatment may accelerate the fixation of certain subclones by eliminating less fit clones (page 7).  Lohr et al. cautions that systemic treatments may affect the fitness of some subclones more than others and thus alter the tumor composition by promoting the outgrowth of particular subclones (see, e.g., page 2).  Moreover Lohr et al. suggests that treating patients harboring subclonal mutations with targeted inhibitors may stimulate the outgrowth of tumor cells that do not bear the mutations (page 9).  Lohr et al. teaches “[in vitro] modeling predicts only partial treatment efficacy of targeting subclonal mutations, and even growth promotion of non-mutated subclones in some cases” (abstract).  Expounding upon this cautionary note in the discussion at page 9, Lohr et al. further discloses:  

Therapy targeting a mutation present in only a fraction of tumor cells would be expected to affect only that subclone, leading to limited clinical benefit. At worst, targeted therapy might have a paradoxically stimulatory effect on the subclones lacking the relevant mutation. At a minimum, we suggest that it will not be sufficient to simply document the presence or absence of mutations in the diagnostic setting. Rather, it will be important to enumerate the extent of clonal heterogeneity in patients being evaluated for targeted therapy, and to interpret the results of subsequent therapy in light of such genetic heterogeneity. Effective targeted therapy will require either drug combinations targeting distinct subclones, or more likely, deploying targeted therapies only in patients for whom the drug target is entirely clonal.
 
Accordingly it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to practice the claimed invention, as suggested by the prior art, by identifying a clonal neoantigen expressed in essentially all of the tumor cells of a tumor in a human subject to be treated by comparative sequencing technologies, as claimed and as suggested by the prior art, and then selectively expanding a population of autologous clonal neoantigen-specific TILs, as claimed and as suggested by the prior art, before infusing these T cells into the subject in order to treat the tumor.  Rosenberg et al. may not expressly teach the TILs should be T cells that specifically react to a clonal neoantigen, per se, but nevertheless, as noted above, Lohr et al. expressly teaches the use of one or more neoantigens, which are ideally clonal, for use as targets for immunotherapy, disclosing “[effective] targeted therapy will require either drug combinations targeting distinct subclones, or more likely, deploying targeted therapies only in patients for whom the drug target is entirely clonal” (page 9).  Therefore, in light of the combination of the teachings of Rosenberg et al. and Lohr et al., it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to practice the claimed invention, as suggested, by targeting at least one clonal neoantigen and most ideally more than one in order to increase the likelihood of success in treating the disease in the subject. 

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

18.	Claims 74-85 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 26 of copending Application No. 16/628,067 in view of Blankenstein et al. (Curr. Opin. Immunol. 2015 Apr; 33: 112-9; electronically published February 27, 2015). 
	Claim 26 of the copending application is drawn to a method for providing a T cell population which targets a neoantigen that is predicted to be presented by an HLA molecule, said method comprising isolating T cells from a subject and expanding the T cells to increase the number or relative proportion of T cells that target the neoantigen.
Blankenstein et al. teaches a method for producing a composition comprising an expanded population of genetically engineered T cells expressing recombinant T cell receptors (TCRs) specific for an ancestral tumor-specific neoantigen, which is an antigen expressed by virtually every tumor cell (but not by normal cells) and which is encoded by an ancestral or background somatic mutation; see entire document (e.g., page 112; Figure 1 at page 113; page 114; and Figure 2 at page 116).  Blankenstein et al. teaches the method comprises identifying an ancestral or background mutation in a sample isolated from a tumor in a subject; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises determining if the mutation is present in essentially all tumor cells; see, e.g., page 114 and Figure 2 at page 116.  Blankenstein et al. teaches the method comprises determining the identity of the neoantigen encoded by a gene found to bear an ancestral or background somatic mutation; see, e.g., page 114.  Blankenstein et al. teaches the method comprises determining identifying neoantigen-specific T cells from a sample isolated from a subject as being T cells capable of recognizing neoantigens (neoepitopes); see, e.g., Figure 2 at page 116.9  Blankenstein et al. teaches the method comprises isolated a gene encoding the TCR (or a portion thereof) from neoantigen-specific T cells; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises constructing transducible viral expression vectors encoding neoantigen-specific TCRs and transducing the vectors into autologous T cells to provide a population of neoantigen-specific T cells; see, e.g., Figure 2 at page 116.  Blankenstein et al. teaches the method comprises in vitro expansion of the population of neoantigen-specific T cells in the presence of irradiated PBMCs, IL-2, and anti-CD3 antibody; see, e.g., page 115.10  Blankenstein et al. teaches the T cells are isolated from either tumor-infiltrating lymphocytes (TILs) or the peripheral blood lymphocytes (PBLs); see, e.g., page 115.  In citing Dössinger et al. (PLoS One. 2013 Apr 26; 8 (4): e61384), Blankenstein et al. teaches pMHC tetramers comprising the neoepitopes (HLA-binding peptides derived from the neoantigens) can be used to facilitate enrichment of neoantigen-specific T cells; see, e.g., page 115.
In light of the teachings of Blankenstein et al. it is submitted that the claimed invention would be seen as an obvious variation of the method to which claim 26 of the copending application is drawn.  Moreover it is submitted that the provision of a T cell population that targets a neoantigen comprising isolating and expanding the T cells specific for the neoantigen and the production of a composition comprising engineered T cells that recognize a neoantigen, when viewed in light of the disclosure by Blankenstein et al., are not patentably distinct.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
19.	No claim is allowed.

20.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Tran et al. (Science. 2014 May 9; 344 (6184): 641-5) teaches cancer immunotherapy involving the adoptive transfer of a population of neoantigen- or cancer-specific T cells following expansion in vitro; Tran et al. teaches the use of whole-exomic sequencing to detect nonsynonymous somatic mutations.
	Dudley et al. (J. Clin. Oncol. 2005 Apr 1; 23 (10): 2346-57) teaches treating cancer by adoptive transfer of an in vitro expanded population of tumor-infiltrating lymphocytes (TILs).
	Dössinger et al. (PLoS One. 2013 Apr 26; 8 (4): e61384; pp. 1-11) teaches MHC multimer-guided isolation of antigen-specific T cells for immunotherapy.
	Kunert et al. (Front. Immunol. 2013 Nov 8; 4: 363; pp. 1-16) teaches TCR-engineered T cells specific for neoantigens and ideally antigens expressed at high levels by most if not all tumor cells.
	Carter et al. (Endocr. Relat. Cancer. 2004 Dec; 11 (4): 659-87) teaches identification and validation of cell surface antigens as targets for immunotherapy, suggesting the ideal target is a homogeneously expressed antigen present on all tumor cells.
	Congdon et al. (Neuro. Oncol. 2014 Oct; 16 (Suppl. 8): viii20-5) teaches a neoantigen that is nearly homogenously expressed by all tumor cells as a target for T cell-mediated immunotherapy and suggests targeting such an antigen is advantageous since it is less likely that tumor cells will escape due to lack of antigen expression.
	Curran et al. (J. Clin. Oncol. 2015 May 20; 33 (15): 1703-6) teaches the use of CAR-T cells targeting an antigen expressed by all tumor cells to treat cancer.
	Anichini et al. (J. Immunol. 1996 Jan 1; 156 (1): 208-17) teaches CTLs directed against tumor-specific neoantigens for immunotherapy.
	Sensi et al. (Clin. Cancer Res. 2006 Sep 1; 12 (17): 5023-32) teaches unique tumor-specific somatic mutations in cancer as targets for immunotherapy.
	Tao et al. (Proc. Natl. Acad. Sci. USA. 2011 Jul 19; 108 (29): 12042-7) teaches clonal or background neoantigens encoded by genes bearing somatic background mutations and suggests the best of such neoantigens are those expressed by all the tumor cells (i.e., the clonal neoantigens).
	Hacohen et al. (Cancer Immunol. Res. 2013 Jul; 1 (1): 11-5) teaches personalized immunotherapy targeting neoantigens, which are present in all cancer cells (i.e., clonal), as opposed to those that are only expressed by a subpopulation of cancer cells (i.e., subclonal).
	Koboldt et al. (Genome Res. 2012 Mar; 22 (3): 568-76) teaches the use of VARSCAN 2 to detect somatic mutation and copy number alteration discovery in cancer by exome sequencing.
	Landau et al. (Cell. 2013 Feb 14; 152 (4): 714-26) teaches clonal and subclonal mutational analyses to study clonal heterogeneity in leukemic cells, as well as the estimation of the cancer cell fraction (CCF) harboring a particular mutation.
	WO2014168874-A2 teaches identifying a plurality of mutations in genes encoding neoantigens for use as targets for immunotherapy of cancer, as well as estimating tumor clonality on the basis of the frequency of tumor cells harboring a mutation or expressing the neoantigen.
U.S. Patent Application Publication No. 20140178438-A1 teaches identifying cancer-specific somatic ancestral (clonal) mutations encoding antigens comprising neo-epitopes, as well as targeting the antigens with immunotherapy to treat cancer.
Schumacher et al. (Science. 2015 Apr 3; 348 (6320): 69-74) teaches patient-specific neoantigens that arise as a consequence of tumor-specific mutations and reviews emerging data suggest that recognition of such neoantigens is a major factor in the activity of clinical immunotherapies.
Lu et al. (J. Immunol. 2013 Jun 15; 190 (12): 6034-42) teaches the treatment of a patient having melanoma by administering to the patient a composition comprising a population of autologous T cells expanded ex vivo; Lu et al. discloses that it was found that the melanoma in the patient expressed a mutated protein phosphatase 1, regulatory (inhibitor) subunit 3B (PPP1R3B) gene product and that this “neo-Ag” comprises an immunodominant epitope, which was recognized by tumor-reactive T cells present that were present in the expanded population of T cells administered to the patient; Lu et al. teaches the treatment was effective to eradicate the tumor in the patient (i.e., the treatment resulted in a durable complete tumor regression). 
Wu et al. (Cancer J. 2012 Mar; 18 (2): 160–75; pp. 1-32) reviews the subject of adoptive T-cell therapy using autologous tumor-infiltrating lymphocytes (TIL) for treatment of cancer.
Schumacher et al. (Nature. 2014 Aug 21; 512 (7514): 324-7) teaches IDH1(R132H) represents a potential target for immunotherapy as it is a tumor-specific potential neoantigen with high uniformity and penetrance expressed in all tumor cells (i.e., it is a “clonal” neoantigen).
Hinrichs et al. (Immunol. Rev. 2014; 257: 56-71) teaches treating cancer by a process comprising identifying a neoantigen (a mutated antigen) present in a tumor cell, producing a peptide having the amino acid sequence of the mutated portion of the neoantigen, expanding a population of T cells by contacting the cells with antigen presenting cells loaded with the peptide, and administering the expanded population of T cells to a cancer patient having a tumor expressing the neoantigen.  
Yap et al. (Sci. Transl. Med. 2012 Mar 28; 4 (127): 127ps10; pp. 1-4)  teaches that intratumor heterogeneity may contribute to clinical failure in treating most advanced solid tumors by initiating phenotypic diversity enabling drug resistance to emerge and by introducing tumor sampling bias, but that envisaging tumor growth as a Darwinian tree with the trunk representing ubiquitous (clonal) mutations and the branches representing heterogeneous (subclonal) mutations may help in drug discovery and the development of predictive biomarkers of drug response; and Yap et al. extends this proposition by further suggesting ubiquitous genetic events present in the trunk (i.e., in early clonal tumor cell progenitors) may provide more tractable biomarkers and therapeutic targets than heterogeneous events in the branches (i.e., in the relatively late tumor cell progeny of the early clonal tumor cell progenitors, which have acquired additional subclonal mutations to become genotypically and phenotypically heterogeneous).
Bea et al. (Proc. Natl. Acad. Sci. USA. 2013 Nov 5; 110 (45): 18250-5) teaches the identification of neoantigens in tumors, some of which are clonal and some of which are subclonal, indicating an early or late event in tumor evolution, respectively.
Wei et al. (Nat. Genet. 2011 May; 43 (5): 442-6) teaches exome sequencing for use in identifying non-synonymous somatic driver mutations and identifies GRIN2A as frequently mutated in melanoma.
Lu et al. (Clin. Cancer Res. 2014 Jul 1; 20 (13): 3401-10) teaches the identification of mutated cancer antigens recognized by T cells associated with durable tumor regressions and suggests the advantage of targeting patient-specific, tumor-specific mutated neoantigens; Lu et al. teaches the treatment of two different patients having melanoma by administering to the patients a composition comprising a population of autologous T cells expanded ex vivo, which comprised T cells specific to one or another “clonal” neo-antigen (i.e., either a mutated KIF2C polypeptide or a mutated POLA2 polypeptide).
U.S. Patent No. 11,098,121 teaches a method of treating cancer in a subject comprising determining the number of clonal neo-antigens in one or more cancer cells from the subject and conditionally treating said subject with an immune checkpoint intervention that comprises an immune checkpoint inhibitor antibody.
Jamal-Hanjani et al. (Clin. Cancer Res. 2015 Mar 15; 21: 1258-66) teaches translational Implications of tumor heterogeneity and suggests that targeting clonal neoantigens, as opposed to subclonal neoantigens, can be more effective since, for example, due to a process termed immunoediting, targeting tumor cell subclones expressing subclonal neoantigens can lead to tumor evolution and progression.
Swanton (Cancer Res. 2012 Oct 1; 72 (19): 4875-82) teaches intratumor heterogeneity and suggests that clonal neoantigens encoded by genes that underwent mutations mapping to the trunk of the evolutionary tree, which are present at early stages of tumor development and likely to be ubiquitous, as opposed to subclonal neoantigens, which are encoded by genes mutated during later branching somatic events, represent relatively better therapeutic targets. 
Jamal-Hanjani et al. (Curr. Opin. Pharmacol. 2013 Aug; 13 (4): 497-503) teaches tumor heterogeneity and immune-modulation, suggesting that tumor genetic heterogeneity may provide a new therapeutic opportunity through generation of neo-antigens that could be recognized and targeted by the patient’s own immune system in response to immune-modulatory therapies.
Castle et al. (Cancer Res. 2012 Mar 1; 72 (5): 1081-91) teaches exploiting the mutanome for tumor vaccination; Castle et al. teaches the identification of nonsynonymous somatic point mutations encoding tumor neoantigens and suggests their classification as either “drivers” (which often occur very early in tumorigenesis and are expressed by both early progenitors and their progeny) or “passengers” (which are often expressed later in tumorigenesis and subclonal) in an assessment of their suitability for use as targets for immunotherapy.  Castle et al. teaches in humans every patient's tumor bears a highly individual mutation “signature” and more than 95% of mutations are unique and patient specific; and accordingly Castle et al. suggests targeting unique clonal neoantigens and particularly those classified as “drivers” will provide individualized T-cell therapies that “may outdo other treatment options as accumulation of mutations allows to combine even more antigens, thereby counteracting the selection of antigen loss variants during immunotherapy and tumor evolution” (page 1090).
Ding et al. (Nature. 2012 Jan 26; 481 (7382): 506-10) teaches clonal evolution of advanced cancer as revealed using whole-genome sequencing; Ding et al. cautions against targeting subclonal neoantigens in order to avoid the outgrowth of tumor cells that do not express the antigens.
Dudley et al. (J. Immunother. Jul-Aug 2003; 26 (4): 332-42) teaches generation of TILs for use in adoptive transfer therapy for cancer.
Beatty et al. (Clin. Cancer Res. 2015 Feb 15; 21 (4): 687-92; author manuscript; pp. 1-13) reviews the topic of immune escape mechanisms as a guide for cancer immunotherapy.
Almendro et al. (Annu. Rev. Pathol. Mech. Dis. 2013; 8: 277-302; electronically published October 22, 2012) reviews cellular heterogeneity and molecular evolution in cancer.
Hiley et al. (Genome Biol. 2014 Aug 27; 15 (8): 453; pp. 1-10) teaches deciphering intratumor heterogeneity and temporal acquisition of driver events to refine precision medicine.
	Although not prior art, Lu et al. (Semin. Immunol. 2016 Feb; 28 (1): 22-7; electronically published November 30, 2015) teaches cancer immunotherapy targeting clonal neoantigens.

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	




slr
June 23, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, Blankenstein et a. teaches the neoantigen could be a mutant isoform of RAS or BRAF or antigen arising from a translocation such as BCR-ABL or TEL-AML) (page 114).
        
        2 Notably Blankenstein et al. cites at least two publications teaching in vitro expansion of T cells before infusion of the expanded T cells into subject, namely Robbins et al. (reference #6) and Tran et al. (reference #33).  Notably Robbins et al. teaches the expansion was performed in the presence of irradiated PBMCs using IL-2 and anti-CD3 antibody (OKT3) as previously described by Dudley et al. (J. Clin. Oncol. 2005 Apr 1; 23 (10): 2346-57); see “Online Methods” and reference #30).      
        
        3 A nonsynonymous mutation is one that results in an alteration of the amino acid sequence of expression product of a gene (i.e., of a protein).  The fact that the mutation is “somatic” indicates that it is a mutation that occurred in a tumor cell.  A nonsynonymous somatic mutation in a tumor cell is then a mutation that occurs in the tumor cell that results in the production of a protein that is completely foreign and absent in normal tissues and cells of the host (cancer patient), so as to be expressed exclusively in the tumor cells.
        4 These mutations are understood to result in the expression of a neoantigen.
        5 As explained herein, these mutations are understood to result in the expression of a neoantigen.
        6 Rosenberg et al. teaches TILs are a mixture of CD8+ and CD4+ T cells (see, e.g., page 62).
        
        7 Rosenberg et al. cautions against targeting antigens that are present not only on tumor cells but also on normal cells (see, e.g., page 67).  If for no other reason Rosenberg et al. suggests that targeting non-mutated self-antigens, which are shared by tumor cells and non-tumor cells, can dangerous because immunity against these antigens can cause autoimmune toxicity (see, e.g., page 65).
        8 It was appreciated at the time that driver mutations are often the mutations that occur very early in tumorigenesis and are present in all of the progeny of the progenitors bearing these mutations.
        9 As an example, Blankenstein et a. teaches the neoantigen could be a mutant isoform of RAS or BRAF or antigen arising from a translocation such as BCR-ABL or TEL-AML) (page 114).
        
        10 Notably Blankenstein et al. cites at least two publications teaching in vitro expansion of T cells before infusion of the expanded T cells into subject, namely Robbins et al. (reference #6) and Tran et al. (reference #33).  Notably Robbins et al. teaches the expansion was performed in the presence of irradiated PBMCs using IL-2 and anti-CD3 antibody (OKT3) as previously described by Dudley et al. (J. Clin. Oncol. 2005 Apr 1; 23 (10): 2346-57); see “Online Methods” and reference #30).